Citation Nr: 0705273	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran was provided a travel Board hearing on August 23, 
2005, and a transcript of the testimony offered at this 
hearing has been associated with the record. 



FINDING OF FACT

The veteran is currently diagnosed as having bilateral 
hearing loss due to in-service noise exposure.



CONCLUSION OF LAW

A bilateral hearing disability was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered VA's duties under the Veterans 
Claims Assistance Act (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).	

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Also, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

On the veteran's induction examination in July 1965, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
5

On a the veteran's separation examination in October 1967, 
pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
N/A
20
LEFT
10
5
5
N/A
15

A March 2004 VA medical center treatment record contains a 
diagnosis of mild to moderate sensorineural hearing loss 
based upon a January 2004 Greater Knoxville Ear Nose and 
Throat Associates (Knoxville ENT) examination, which is not 
of record.  Noting the veteran's noise exposure in service, 
the audiologist provided the opinion that veteran's hearing 
loss is at least as likely as not related to his period of 
service.  

At the aforementioned Board hearing the veteran provided a 
history of his hearing loss.  He testified that he was 
exposed to gunfire noise during service, and that after he 
left the service he worked as a millwright.  He further 
testified that while he worked as a millwright he was exposed 
to routine factory noises.  He stated that it was in the 
early 1970s, during an employer-provided examination, that he 
was first diagnosed as having hearing loss.  The Board finds 
the veteran's testimony credible.

The evidence indicates that the veteran incurred bilateral 
hearing loss in service.  The Board notes that veteran's 
service medical records show a decrease in hearing acuity 
during service.  The Board finds persuasive the veteran's 
credible testimony of a diagnosis of bilateral hearing loss 
in the 1970s, shortly after his discharge from service.  
Moreover, a VA audiologist has related the veteran's 
currently diagnosed bilateral hearing loss to noise exposure 
in service.  Accordingly, the preponderance of the evidence 
is in favor of the claim of entitlement to service connection 
for bilateral hearing loss, and the claim is granted.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


